4:18-cv-03092-LSC-MDN
     Case 4:17-cv-00179-KGB
                         Doc #Document
                               31-1 Filed:
                                        144-28
                                           02/13/19
                                                 FiledPage
                                                       03/20/19
                                                           1 of 3Page
                                                                 - Page
                                                                      1 of
                                                                        ID 3# 798




                                                             EXHIBIT




                                                            28
4:18-cv-03092-LSC-MDN
     Case 4:17-cv-00179-KGB
                         Doc #Document
                               31-1 Filed:
                                        144-28
                                           02/13/19
                                                 FiledPage
                                                       03/20/19
                                                           2 of 3Page
                                                                 - Page
                                                                      2 of
                                                                        ID 3# 799
4:18-cv-03092-LSC-MDN
     Case 4:17-cv-00179-KGB
                         Doc #Document
                               31-1 Filed:
                                        144-28
                                           02/13/19
                                                 FiledPage
                                                       03/20/19
                                                           3 of 3Page
                                                                 - Page
                                                                      3 of
                                                                        ID 3# 800
